Citation Nr: 1819280	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left knee disability, to include residuals of left knee surgery.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to December 1989 and from March 1991 to May 1991. He also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Arizona National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO) (Agency of Original Jurisdiction (AOJ)). 

In May 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1. The competent medical evidence of record indicates that the Veteran does not manifest PTSD.

2. The Veteran's psychiatric symptoms are more properly encompassed in a diagnosis of unspecified depressive disorder which did not manifest during a period of active service, and is not causally or etiologically related to an event during service.

3. The preponderance of the evidence shows that the Veteran's left knee disability was not present in service or until many years thereafter and is not related to service or to an incident in service.






CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for left knee disability, to include residuals of left knee surgery, are not met. U.S.C. §§ 1101, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran has specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

The Board also finds substantial compliance with its prior remand directives. In this respect, the AOJ obtained additional records and obtained examination and opinions on both issues. The Veteran has contended that the VA examiner opinions are not based on an accurate factual history based upon his self-treatment for symptoms during service. As addressed below, the Board finds that the VA examination opinions are based on an accurate factual history as determined by the Board and that the examiners provide adequate rationale for the conclusions reached.
Relevant Laws and Regulations

Under applicable VA law, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In general, the relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required. See 38 C.F.R. § 3.304(f). With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary. See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(3).

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1). INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1). Active service also includes authorized travel to or from such duty or service. 38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA. See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)). In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone. 38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods. Paulson v. Brown, 7 Vet. App. 466, 470 (1995). As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran. Id. Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach. Id. at 45-46. Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA). Id.   

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board will assess both medical and lay evidence. The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a competent source. Second, the Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). A layperson is not generally capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD. He initially reported symptoms of depression as well as anxiety/panic attacks during his activation for Desert Storm in 1991. See Veteran's statement received July 2008. He did not receive formal treatment until approximately 1999, but reports that those records are not available.

The Board notes that the Veteran's service treatment records (STRs) are silent for any psychiatric complaints. As discussed above, the Veteran attributes the onset of his psychiatric disorder to his period of service from March 1991 to May 1991. Military examinations in June 1990 and June 1995 found a normal psychiatric status. In June 1990, the Veteran denied a history of mental health treatment as well as a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort. At the June 1995 examination, he denied having ever been treated for a mental condition as well as a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

The Veteran has a complicated post-service psychiatric history with differing diagnoses over time. The Board has summarized the post-service psychiatric findings below:

A December 2002 private medical report wherein the Veteran was being evaluated for cognitive impairment with vision, language function, muscular dysfunction and respiratory compromise after a workplace chemical exposure. It was noted that the Veteran had also been diagnosed with panic disorder by Dr. W. His subsequent private treatment records note treatment for anxiety and depression.

An April 2004 psychiatric examination for the Social Security Administration (SSA) included the Veteran's report of being bothered by "things" since his Desert Storm service such as being picked on and criticism of being too slow. He was diagnosed with major depressive disorder with stressors which included chronic pain, poverty, homelessness, unemployment, divorce and separation from his youngest child.

In a June 2004 VA mental health note, the treating physician diagnosed the Veteran with major depressive disorder and alcohol abuse in remission. The physician stated "Veteran states that he served in the air force for 18 yrs. MOS: equipment mechanic. served 90 days in the gulf war as an equipment mechanic on the flight line. describes high level of stress," "in the middle of a war", ("i was not shot at") "everything coming down on me", the men sent to work with vet "did not know anything". Veteran reports that prior to that time he was able to function well under high levels of stress, since that time, "i can't handle anything". Veteran remained in the military until '99. "grew increasingly burned out", reports not enough help, constant work...43yo wm divorced vet with major depressive disorder recurrent with anxiety component r/o panic disorder, etoh abuse in remission seeking (mental health treatment) for legal issue (diversion program, suspended license due to past dui) but acknowledges that he is needing (mental health treatment) for anxiety and depression."

In a July 2004 psychiatry note, the treating psychiatrist noted "43 year old man ...referred for medication management. Diagnoses at time of evaluation: recurrent major depression, anxiety NOS, alcohol dependence, in remission. Although discussion about beginning patient on Prozac is documented in note, no RX order was placed."  A July 2005 psychiatry note reflected a diagnosis of depression NOS and anxiety NOS.  

A July 2008 psychiatry note, the treating psychiatrist noted "Pt notes that his stepfather died earlier this year. As a result his responsibilities for his mother have increased. This has been stressful. Pt notes that he continues to be depressed. Pt sleeps about 3-4 hrs per night. States that he continues to have nightmares of 'a chaotic situation' in which he has a lot of work to get done.'"

In a May 2009 treatment note, the treating social worker, Ms. W., stated "I write this letter of support of (the Veteran) as I understand he is going through the appeals process for disability benefits and I wanted to state my professional opinion to those reviewing his case. (The Veteran) has been under my care for psychotherapy since March, 2009. In my assessment of (the Veteran), it is evident that prior to his tour of active duty in Desert Storm, he did not display symptoms of depression and anxiety. It is also evident that since completing his tour of duty in Desert Storm, he began to display these symptoms. When addressing issues with (the Veteran), the focus of our work is on processing the pressures he experienced both mentally and physically during his time in Desert Storm."

In an August 2009 treatment note, the treating social worker, Ms. W., stated "Thru EMDR pt explored feelings regarding his relationship and subsequent divorce" and "MSE (mental status examination) noted as WNL (within normal limits)".

In a September 2009 psychiatry note, the treating psychiatrist provided "Assessment: 48 yo male with dysthymia. Symptoms improved after therapy. No compelling reason for new medication trials at this point. Will continue with no medications for now."

In an April 2010 psychiatry note, the treating psychiatrist, Dr. R., noted "48 yo (year old) with chronic depression/anxiety, refractory to multiple past (prescription) trials; sleep/energy/pain are issues. Negative self-talk/impage addressed in therapy. No (diagnosis) of PTSD but some (symptoms)."

In a July 2011 treatment note, the treating social worker, Ms. W., stated "Pt reports that he is looking forward to the 4th of July...Still overcome with sadness when he thinks of his own son and how much he misses him."

In an August 2011 treatment note, the treating social worker, Ms. W., stated "Patient reports feelings of overwhelm still in his life. Relates this back to overwhelm he felt in Desert Storm and the disappearance of his son in his life secondary to exiting out of states and not providing contact information. He would have been 15 yrs old this month and pt last saw him when he was 7."

In a November 2011 psychiatry note, the treating psychiatrist, Dr. P., noted that the Veteran "reports continued to nightmares of the pressured stressed work situations in the military with a lot of urgency chaos and anxiety about accidents happening, etc. several times a week... The patient is a 50 year old white male with Chronic PTSD, Bipolar II Disorder, and Panic Disorder who has improved with less depression and anxiety with the current regimen."

In an April 2012 psychiatry note, the treating psychiatrist, Dr. B., noted "Pt reports that he has had some sad days. Some family stressors continue related to his nephew's wife who tends to be difficult and causes drama with the family... Finds that the family stress bothers him more lately than the time he spent during Desert Storm."

In a May 2012 psychiatry note, the treating psychiatrist, Dr. B., noted "Mood has been better due to meditation, etc. and a couple self esteem boosts...As far as depression, nighttime is the worst time as he lives alone. It is during this time that he often wonders about his son who he has not seen for 7 8 yrs."

In an October 2012 psychiatry note, the treating psychiatrist, Dr. B., noted that the Veteran "admitted to feeling anxious and worried... Veteran explained to me that he has been coming to our office since 2009 and was treated by both Dr R. and Dr P. for depression... He recently stopped all meds but the Xanax. He explained that with every social interaction he is constantly checking what he said and questions the way he was perceived by others. Their reactions usually feels negative (critical, judgmental, he is not good enough etc) which in turn makes the patient anxious first and then angry. He then gets fearful about exploding. That's why he usually takes Xanax saying it relaxes me. Veteran stopped all other meds and said that he is trying to get more natural." Veteran admitted to feeling sad for most of the time without anhedonia, poor concentration or focus. He admitted to feeling tense in social situations and always wondering about what and how he says things questioning what others are thinking about him and eventually when feeling others behaviors and sayings as demeaning or negative beginning to feel anxious and angry. Reported normal levels of energy overall, good sleep and appetite. Admitted to feelings of guilt and as a failure for all my life feeling punished for his shortcomings and having little hope for a better future. He strongly denied any suicidal or homicidal ideation. Patient denied any panic attacks but admitted to anxiety in connection mostly with social situations where he is confronted with others perceived criticism and scorn. Denied any repetitive thoughts or images that he cannot fight off and are distressing. Denied hearing or seeing things that others cannot hear or see. Denied any past or current episode of elated mood/irritability with decreased need for sleep, increased energy, shopping sprees, or any other manic symptoms. Denied any trauma but admitted to feeling that his work in the military was stressful and admitted to at times having dreams and recollections that make him sad and anxious."

In a November 2012 psychiatry note, the treating psychiatrist, Dr. B., noted that the Veteran "has been feeling more tense. We discussed about the possible withdrawal anxiety as well as the withdrawal seizures possible with abruptly stopping Xanax especially at the current dose. Veteran continues to describe anxiety in social situations and not only constant worrying with feeling tense and cramps all over my body usually alleviated by Xanax." The treating psychiatrist noted that the Veteran had diagnoses of major depressive disorder, recurrent, unspecified, and generalized anxiety disorder.

In a May 2013 psychiatry note, the treating psychiatrist, Dr. B., noted that the Veteran has "been treated in our office by previous psychiatrists for anxiety and depression. In my opinion (that the Veteran's) anxiety increased in connection with events that took place outside his immediate work place but impacted onto the military just as well. This happened around the Desert Storm operation."

In a May 2014 psychiatric assessment, the examining psychiatrist reported "52 year old veteran with reported history of depression and anxiety presents for initial MH appt with this provider today... He continues to complain of depressed mood, feels unhappy with his life in general. He denies active suicidal intent/homicidal intent, no weapon at home, had history of suicidal intent but no history of suicide attempts."

In a July 2014 psychiatry note, the treating psychiatrist, Dr. B., noted that the Veteran has a "history of recurrent major depression, anxiety disorder NOS and R/o MJ and cocaine abuse."

In December 2015 and April 2017, the Veteran underwent VA examinations regarding his claim. The examiners provided a detailed opinion on the Veteran's psychological conditions, and their etiology. These findings are discussed in detail below.

In this case, the Veteran had a diagnosis of PTSD on May 2009 and November 2011. However, based on the evidence of record, the Board finds that there is no current diagnosis of PTSD.

The Board notes that the clinical finding of PTSD by Ms. W., a social worker, was based on inaccurate information reported by the Veteran. In her letter of support, she writes "In my assessment of (the Veteran), it is evident that prior to his tour of active duty in Desert Storm, he did not display symptoms of depression and anxiety. It is also evident that since completing his tour of duty in Desert Storm, he began to display these symptoms. When addressing issues with (the Veteran), the focus of our work is on processing the pressures he experienced both mentally and physically during his time in Desert Storm." 

The Board finds, however, that this opinion holds reduced probative value as it is based on an inaccurate factual history. In this respect, the examiner is relying on the Veteran's report of history to this examiner of the onset of his psychiatric symptoms in approximately 1991. However, the current recollections of the Veteran and his witnesses to the onset of symptoms in 1991 is not accurate when compared to his prior statement at a June 1995 military examination wherein he denied having ever been treated for a mental condition as well as a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  This self report in June 1995 is consistent with his examination findings of having a normal psychiatric status.  

The Board places significant probative weight on the Veteran's specific denial of having or ever having such psychiatric symptoms on his June 1995 military examination - at which time his psychiatric status was confirmed as normal - as these statements were made contemporaneous in time to the alleged event/symptoms and made in the context of undergoing examination to identify any psychiatric abnormalities. See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). The Board finds no reason that the Veteran's report at that time was not accurate.

The Board also observes that it is unclear what stressor the examiner relies upon.  The diagnosis is based on the Veteran's service in Desert Storm and the "pressures he experienced both mentally and physically during his time in Desert Storm." However, the record indicates that the Veteran did not serve in Operation Desert Storm, rather he was assigned to a stateside unit and did not deploy to the Persian Gulf during his career. The examiner does not explicitly state the stressor, or stressors, which involved a psychological or psycho-physiological state of fear, helplessness, or horror. See generally 38 C.F.R. § 3.304(f).

Similarly, a November 2011 psychiatric note included a diagnosis of PTSD noting stressors of pressured work situations in the military with urgency chaos and anxiety about accidents happening, but does not specifically specify how the stressor(s) involved a psychological or psycho-physiological state of fear, helplessness, or horror or how all of the DSM criteria for diagnosing PTSD have been met.

On the other hand, subsequent to the diagnoses of PTSD of record, the Veteran underwent a VA examination in April 2017. The examiner reviewed the Veteran's service and treatment records and opined that

A PTSD diagnosis was noted within the treatment record (non-government), but was not well substantiated clinically (i.e., symptoms, onset, frequency, duration, temporal relationship between symptoms and service/etiology are not delineated). Primary symptoms listed include nightmares, anxiety and depression, which do not meet the full spectrum of diagnostic criteria for a diagnosis of PTSD (specifically criteria A, C, D, E, G and H are not met). In addition, a criterion A stressor that would meet the DSM-IV or DSM-5 diagnostic and clinical threshold for PTSD was not substantiated in the record. The claimed stressor was documented as "pressured stressed work situations in the military with a lot of urgency chaos" (11/07/11) and "serving as an NCO during Desert Storm, his hearing about service members 'getting hurt' while serving in the Middle East and while working on heavy equipment Stateside" (07/21/14), which does not qualify as a criterion A event/trauma per the DSM definition. Thus, a diagnosis of PTSD was not confirmed.

The Board places greater probative weight to the opinion of the April 2017 VA examiner as this examiner specifically provides a rationale why the Veteran's reported stressors are insufficient to support a PTSD diagnosis, and a rationale as to why the Veteran does not meet the criteria for a PTSD diagnosis. In short, the April 2017 VA examiner's reasoned opinion holds significantly greater probative weight than the opinion of the social worker and the November 2011 psychiatrist who do not explain how the Veteran meets the PTSD diagnosis criteria of a sufficient PTSD stressor and how the Veteran met all of the criteria for a PTSD diagnosis.

Upon careful review of the evidence of record, the Board finds service connection for PTSD is not warranted as the most persuasive medical evidence reflects that the Veteran has not manifested PTSD at any time after service.

The record also reflects multiple other acquired psychiatric disorders diagnosed in the record. The first documented evidence is the Veteran's report of treatment for anxiety and depression in a December 2002 private medical record. At one point, the Veteran first reported formal treatment in 1999. The diagnoses include panic disorder, depressive disorder, bipolar disorder and substance abuse disorder.

The remaining issues are whether there is evidence of an in service illness or injury, and a nexus between the current condition and the in service event or occurrence. As noted above, the Veteran's STRs are silent for any complaints or treatment for any psychiatric condition. As held, above, the Veteran's current recollections of manifesting psychiatric symptoms since 1991 are less probative and reliable than his June 1995 report wherein he denied having ever been treated for a mental condition as well as a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

In the April 2017 VA examination, the VA examiner clarified that the correct diagnosis for the Veteran's psychiatric symptoms was a diagnosis of unspecified depressive disorder. The examiner explained as follows:

The diagnosis of Unspecified Depressive Disorder (formerly Depressive Disorder Not Otherwise Specified under the DSM-IV) is sound and well substantiated clinically and is consistent with his longitudinal treatment record (see notes dated 06/28/04, 07/26/04, 07/19/05, 06/13/06, 12/15/06, 01/10/08, 10/09/12,11/13/12, 05/01/14 and 07/14/14) and evaluation history (see notes dated07/21/14, 01/15/16 and 01/24/16). Based on the available clinical documentation, the Veteran's depression is assessed to be secondary to a multitude of psychosocial stressors including substance abuse, legal involvement (domestic violence, substance abuse/DUI), relationship/family stress, family losses, and his limited contact with his children. The record (including STR) does not reveal a direct temporal relationship between the Veteran's current symptom and his military service (including deployment to Desert Storm). Thus, it is less likely than not that his Unspecified Depressive Disorder is related to his military service. In addition, per the record reviewed the Veteran has not engaged in mental health treatment or pharmacotherapy since 2014, thus suggesting his symptoms are stable and likely within the mild or subclinical realm...

Per the comprehensive record review, it is more likely than not that the Veteran's reported mild anxiety symptoms are subsumed under his Unspecified Depressive Disorder diagnosis and substance abuse. Clinically it is not uncommon for anxiety and depression to coexist, and the Veteran's persistent substance use, specifically cocaine use (a stimulant that likely has effects that mimic anxiety symptoms) muddies the clinical picture to the point that determining a separate, independent diagnosis of anxiety would be clinically inappropriate per the DSM-IV or DSM-5. Thus, it is clinically appropriate to subsume his reported anxiety symptoms under his Unspecified Depressive Disorder diagnosis, and the DSM-5 specifier "with Anxious Distress" can be appropriately added (i.e., Unspecified Depressive Disorder, with Anxious Distress). Based on the present review and the fact that the anxiety symptoms are subsumed under his depressive diagnosis and substance abuse, it is less likely than not that they result from his military service. There is no temporal relationship drawn in the Veteran's STR or longitudinal treatment record between his anxiety and military service...

Based on the current comprehensive review, there is not clinically sufficient evidence noted in the Veteran's longitudinal treatment record to substantiate a diagnosis of panic disorder or bipolar II disorder (as noted in private treatment record dated 11/07/11). The diagnosis of Unspecified Depressive Disorder best represents the Veteran's documented mental status.

Based on the current comprehensive review, there is sufficient evidence noted in the Veteran's treatment record to suggest that a substance abuse diagnosis (or multiple diagnoses) might be present (07/21/14, 07/14/14, 05/01/14, 12/15/06, 06/28/04 and 03/03/83). The Veteran's substance use was documented to have started prior to service "in the 70's" (07/21/14) and thus is not likely related to his military service. It is more likely than not that his persistent substance abuse has contributed significantly to his reported psychological symptomology and functional difficulties.

The Board finds that the Veteran's variously diagnosed psychiatric disorder are more properly encompassed in a single diagnosis of unspecified depressive disorder per the opinion of the 2017 VA examiner who conducted a longitudinal review of the Veteran's treatment history and symptomatology, and explained that the symptoms leading to alternate diagnoses contained in the record can be encompassed in the single diagnosis under DSM criteria. The alternate diagnoses have some probative value but do not fully consider the longitudinal history.  

Regardless, the Board finds that the preponderance of the evidence of record does not establish that the Veteran's acquired psychiatric disorder other than PTSD had an inservice onset or is otherwise related to an event during service. In this respect, the Social Worker has opined that the Veteran's current psychiatric disorder is related to service based, in part, of the Veteran's reported history of symptoms beginning in 1991. A May 2013 examiner made a similar conclusion on the basis that the Veteran's symptoms "happened around the Desert Storm operation." However, as held above, the Board finds that the most credible report from the Veteran reflects that, as of June 1995, the Veteran did not have a history of psychiatric symptoms or treatment. As such, these opinions have reduced probative value as it is based on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has reduced probative value).

On the other hand, the 2017 VA examiner provided an opinion based upon review of the entire evidentiary record which, in this particular case, enhances the probative value of the opinion obtained. This examiner found that the Veteran's psychiatric symptoms did not manifest during Desert Storm, which the Board has found to be the most credible report provided by the Veteran. This examiner also found no link between the current psychiatric disorder and active service with an adequate rationale supporting this conclusion - including reference to other psychosocial stressors in the Veteran's life which are well-documented in the record.

The Board notes the many different diagnoses made by treating psychological professionals but determines that the findings of the VA examiner are most probative. The clinical findings of the examiner have considered the Veteran's military service record, service treatment records, and post-service treatment records. The examiner has also fully addressed the findings of other psychological professionals and addressed inconsistencies within the clinical record. 

Specifically, the VA examiner opines that:

The Veteran's private treating providers have suggested a causal relationship between the Veterans' reported psychological symptoms and his military service. However, these statements are based solely on the Veteran's self-report and are speculative at best. On 05/21/09, Ms. W. wrote "it is evident that prior to his tour of active duty in Desert Storm, he did not display symptoms of depression and anxiety. It is also evident that since completing his tour of duty in Desert Storm, he began to display these symptoms." Given that Ms. W. did not evaluate the Veteran prior to his deployment this statement is speculative and based on minimal historical evidence. In addition, on 05/28/12 Dr. B. indicated "(the Veteran's) anxiety increased in connection with events that took place outside his immediate work place but impacted onto the military just as well. This happened around the Desert Storm operation." This statement is unclear and based solely on the Veteran's self-report. The current extensive record review (including STR) did not reveal a direct temporal relationship between the Veterans' reported psychological symptoms and his military service. The Veteran's STR indicate multiple medical and mental health evaluations/clearances between 10/27/81 and 02/09/98 that are negative for psychological symptoms and diagnoses and reveal a mental status that was within normal limits (see history outlined above).

Overall, the Board finds that 2017 VA examiner's opinions hold substantially greater probative value as it is based on an accurate factual history as determined by the Board.

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person. See generally Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify). As for the Veteran's description of psychiatric symptoms beginning in 1991, the Board has placed the most probative weight upon his denial of such symptoms on a June 1995 military examination which is earlier in time to his current recollections. 

Overall, the weight of the evidence shows that that the current psychiatric disabilities, which manifested many years after service, are not causally or etiologically related to service. After review of the record and interview and examination of the Veteran, the April 2017 VA examiner opined that the diagnosed disorders were not related to service. The Board finds that this thorough review and examination of the Veteran's psychiatric record warrants significant probative weight and is determinative in this case. The examiner thoroughly explained the etiologies of the Veteran's psychiatric conditions and provided a supported opinion that these conditions did not arise, or is otherwise related to his service. The Board further notes that there is no probative lay or medical evidence that an acquired psychiatric disorder is related to an event during ACDUTRA or INACDUTRA service.

Therefore, the Board finds that service connection for acquired psychiatric disorders is not warranted. There is no doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C. § 5107(b).

Entitlement to service connection for a left knee disability, to include residuals of left knee surgery.

The Veteran contends that his current left knee disability is related to his military service. The Board acknowledges that the Veteran has a current disability. The evidence includes VA and private treatment records in which the Veteran's knee disability is confirmed, including a VA exam from January 2017 which includes a diagnosis of left knee bucket handle tear, medial meniscus, with complete anterior cruciate ligament (ACL) tear, status post arthroscopic subtotal medial meniscectomy, chondroplasty, and ACL reconstruction and degenerative arthritis of the left knee. However, the most probative evidence does not support that the Veteran had an inservice injury or illness of the left knee, nor does it establish a nexus between the Veteran's service and his left knee disability, and therefore is against a grant of service connection.

The Veteran's service treatment records are silent for any complaints or treatment for the claimed condition. In addition, he underwent several in-service physical examinations throughout his service wherein his lower extremities were noted as normal. The Veteran also did not note any knee problems on the physical examination forms. See October 1981, June 1988, August 1989, June 1990 and June 1995.

A January 1997 treatment notes indicates the onset of the knee injury as December 16, 1996. The treating physician noted that the Veteran "is a 35-year old maintenance worker for the Air National Guard who is being seen for a work-related injury for the left knee. Three weeks ago on December 16th he sustained a twisting, loading injury to the knee as he was getting up from under a vehicle. He felt the knee pop, swell and had pain thereafter. He has continued to have problems with his knee and his symptoms are not resolving. He complains of pain both medially and posterially." The Board notes that Social Security Records and Department of Labor, indicates that he was a civilian employee for the Air National Guard at the time of the injury. Additionally, the Veteran submitted a claim for Worker's Compensation for the claimed injury.

In January 2017, the Veteran underwent a VA examination related to his claimed left knee disability. The examiner concluded that it was less likely than not that the Veteran's current left knee condition was the result of the Veteran's in-service injury.

The examiner explained based on the evidence at hand to include active service dates of April 28, 1982 to December 26, 1998 and March 8, 1991 to May 27, 1991, that:

there is no evidence that patient sustained a left knee injury while active duty. He did sustain an industrial injury while working as a heavy equipment mechanic with the Air National Guard on December 16, 1996. He was diagnosed with a bucket handle tear of the medial meniscus with a complete anterior cruciate ligament tear that led to three subsequent left knee surgeries from 1997-1999. Patient was noted to have degenerative joint disease of the left knee per x-rays completed on May 22, 2007, which was, at that time, unilateral and an expected finding in a patient with prior knee trauma and multiple surgical interventions. It was not until 2012 that the patient was noted to have arthritis in the right knee. One would expect degenerative joint disease to be of comparable severity in each knee if active duty manual labor was the cause of the degeneration.

For these reasons, the examiner opined it was less likely than not the Veteran's left knee bucket handle tear, medial meniscus, with complete ACL tear, status post arthroscopic subtotal medial meniscectomy, chondroplasty, and ACL reconstruction, was due to an injury while active duty, and it was less likely than not that left knee degenerative joint disease had its onset in service or was causally related to his active duty service.

The preponderance of the evidence does not support a nexus between the Veteran's service and his left knee disability, and therefore is against a grant of service connection. In so holding, the Board recognizes the Veteran's belief that his left knee disability is caused by military duties kneeling on concrete and working as a vehicle maintenance mechanic. However, he is not competent to diagnose any current left knee disability as being due to military service or to self-diagnose arthritis being manifest in service or to a compensable degree within one year of service discharge. His left knee was clinically evaluated as normal during a June 1995 military examination at which time he denied a history of trick or locked knee. The Board finds no reason to doubt the Veteran was accurately reporting his physical condition at that time. As such, the Board finds no credible evidence to warrant service connection based upon continuity of symptomatology of arthritis since service under 38 C.F.R. § 3.303(b) or the manifestation of arthritis within one year of service discharge under 38 C.F.R. § 3.309(a). The Board further notes that there is no probative lay or medical evidence that a left knee disability is related to an event during ACDUTRA or INACDUTRA service. There is no doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a left knee disability, to include residuals of left knee surgery, is denied.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


